              Case MDL No. 2789 Document 213 Filed 12/05/18 Page 1 of 1



                       BEFORE
                       BEFORE THE
                              THE UNITED
                                  UNITED STATES JUDICIAL PANEL
                                         STATES JUDICIAL PANEL
                            ON MULTIDISTRICT
                            ON MULTIDISTRICT LITIGATION
                                             LITIGATION

-------------------------------------------------------------------------
                                                                        )
IN  RE PROTON-PUMP
IN RE    PROTON-PUMP INHIBITOR  INHIBITOR                               )
PRODUCTS         LIABILITY LITIGATION
PRODUCTS LIABILITY                LITIGATION (II)    (II)               )   MDL Docket No.
                                                                            MDL Docket No. 2789
                                                                                           2789
                                                                        )
-------------------------------------------------------------------------

                        NOTICE OF
                        NOTICE OF POTENTIAL
                                  POTENTIAL TAG-ALONG ACTION
                                            TAG-ALONG ACTION

         In accordance with
         In accordance with Rule
                            Rule 7.1(a) of the
                                 7.1(a) of the Rules
                                               Rules of
                                                     of Procedure
                                                        Procedure for
                                                                  for the
                                                                      the Judicial Panel on
                                                                          Judicial Panel on

Multidistrict Litigation,
Multidistrict Litigation, defendants AstraZeneca Pharmaceuticals
                          defendants AstraZeneca Pharmaceuticals LP and AstraZeneca
                                                                 LP and AstraZeneca LP,
                                                                                    LP,

without waiver
without waiver of
               of service
                  service of
                          of the
                             the complaint,
                                 complaint, give notice of
                                            give notice of the
                                                           the potential
                                                               potential tag-along
                                                                         tag-along action
                                                                                   action more
                                                                                          more

fully identified
fully identified in
                 in Exhibit 1.
                    Exhibit 1.

        Copies of
        Copies of the
                  the docket
                      docket sheet,
                             sheet, notice
                                    notice of
                                           of removal
                                              removal (without
                                                      (without exhibits)
                                                               exhibits) and
                                                                         and complaint
                                                                             complaint in the
                                                                                       in the

action are
action are attached
           attached as
                    as Exhibit 2.
                       Exhibit 2.


Dated: December
Dated: December 5, 2018
                5, 2018

                                                              Respectfully submitted,
                                                              Respectfully submitted,

                                                              /s/ Arthur
                                                              /s/ Arthur E.
                                                                         E. Brown
                                                                             Brown
                                                              Arthur E.
                                                              Arthur     Brown
                                                                      E. Brown
                                                              ARNOLD &
                                                              ARNOLD      & PORTER
                                                                               PORTER
                                                              KAYE SCHOLER
                                                              KAYE     SCHOLER LLP    LLP
                                                                            th
                                                              250 West
                                                              250   West 55
                                                                         55th Street
                                                                               Street
                                                              New York,
                                                              New   York, NY
                                                                          NY 10019-9710
                                                                                10019-9710
                                                              T:  (212) 836-8000
                                                              T: (212)  836-8000
                                                              F: (212)
                                                              F:  (212) 836-8689
                                                                        836-8689
                                                              arthur.brown@arnoldporter.com
                                                              arthur.brown@amoldporter.com

                                                              Attorneys for
                                                              Attorneys     Defendants AstraZeneca
                                                                        for Defendants AstraZeneca
                                                              Pharmaceuticals LP
                                                              Pharmaceuticals    and AstraZeneca
                                                                              LP and AstraZeneca LP
                                                                                                 LP
